944 So.2d 1135 (2006)
Charles Leon PLEDGER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3568.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
*1136 POLEN, J.
Appellant, Charles Leon Pledger, appeals the trial court's final order of sentencing. Following a jury trial, Pledger was convicted of one count of false imprisonment and three counts of attempted sexual battery with force or a deadly weapon. The trial court designated Pledger a prison releasee reoffender, and sentenced Pledger to five years in prison for count one, and fifteen years each for counts two through four. The sentences for counts two through four were to be served concurrently with one another, but served consecutively to the five year sentence imposed for count one. Pledger argues that the trial court's imposition of consecutive prison releasee reoffender sentences was illegal, since the convictions for false imprisonment and attempted sexual battery arose out of the same criminal episode.
We agree with Pledger's argument, and reverse the consecutive sentences and remand for re-sentencing. See Wilson v. State, 467 So.2d 996 (Fla.1985) (crimes of kidnapping and rape took place as part of a single criminal episode, and the imposition of consecutive sentences was therefore illegal).
KLEIN and MAY, JJ., concur.